Madden, Judge,
concurring:
I agree with the court’s conclusion that the contracting officer’s conduct was such as to invalidate his decision as to the matters in controversy, and that, under the contract, the plaintiff had no right or duty to appeal to the head of the department from the contracting officer’s rulings. I would not decide whether the matters in controversy were, or were not, of the kind which were intended to be covered by the provisions of the contract purporting to give finality to the rulings of the contracting officer, nor whether, if the parties so intended, their agreement to that effect was legally valid. I agree that the plaintiff is entitled to recover.